Appeal from a judgment of the Supreme Court, Erie County (Richard C. Kloch, Sr., A.J.), rendered February 19, 2003. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree and rape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of murder in the second degree (Penal Law § 125.25 [3]) and rape in the first degree (§ 130.35 [2]). The record establishes that the plea was knowingly, voluntarily and intelligently entered (see People v Kron, 8 AD3d 908 [2004], lv denied 3 NY3d 758 [2004]), and we conclude that Supreme Court did not abuse its discretion in denying defendant’s motion to withdraw the plea (see People v Rouse, 1 AD3d 958, 959 [2003], lv denied 1 NY3d 634 [2004]). The waiver by defendant of the right to appeal encompasses his challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]). Defendant failed to preserve his remaining contentions for our review (see CPL 470.05 [2]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Green, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.